Hooker, J.
(dissenting). The plaintiff purchased a ticket over defendant’s railroad, from Ypsilanti to Grand Junction, upon the representation made by defendant’s agent at Ypsilanti that a train upon defendant’s branch *472road, running from Kalamazoo-to Grand Junction, would leave soon after the arrival at Kalamazoo of the train over its main line. In a schedule issued shortly before by the defendant such connection was advertised, but in fact this schedule was changed before the time for it to take effect, and trains were not run in accordance with it at any time. The agent-at Ypsilanti was unaware of this withdrawal, or forgot it, though the agent at Kalamazoo testified that the schedule referred to was canceled by a later one, which omitted this train. The plaintiff was misled by the statement of the agent at Ypsilanti, and was obliged to stay for the night in Kalamazoo in consequence. She thereupon began this action to recover a penalty of $100, under 2 Comp. Laws, § 6235, and the circuit judge directed a verdict in her favor for that sum. The defendant brings error.
The statute in question (2 Comp. Laws, § 6235) is a part of the law providing for the incorporation of railroad companies, and to regulate the running and management and to fix the duties and liabilities of such companies. Section 6235 is as follows:
“(6235) Sec. 10. Every such corporation shall furnish sufficient accommodation for the transportation of all such passengers and property, as shall, within a reasonable time previous thereto, , offer or be offered for transportation at the place of starting, and the junctions of other railroads, and at siding and at stopping places established for discharging and receiving way passengers and freight; and shall take, transport, and discharge such passengers and property at, from, and to such places, on the due payment of toll, freight, or fare, legally authorized therefor; and every such corporation shall transport merchandise, wood, lumber, and other property and persons from the various stations upon said road, without partiality or favor, when not otherwise directed by the owner of said property, and with all practicable dispatch, and in the order in which such freight and property shall have been received, under a penalty for each violation of this provision, of one hundred dollars, to be recovered by the party aggrieved, in an action of debt against such corporation: Provided, that perishable or explosive freight and property shall have the *473preference over all other classes of merchandise. In case of the refusal by such corporation or agents to take and transport any such passenger or property, as aforesaid, or to deliver the same, or either of them, without a legal or just excuse for such default, such corporation shall pay to the party aggrieved all damages which shall be sustained thereby, with costs of suit, or the penalty prescribed in this section, at the election of the party aggrieved.”
If defendant is liable to the penalty sued for, it is because it failed to transport the plaintiff from Tpsilanti to Grand Junction “with all practicable dispatch.” The evidence shows that she was transported by the first train scheduled, and that to have transported her with greater dispatch it would have been necessary for defendant to send a special train from Kalamazoo to Grand Junction, with its attendant inconvenience and dangers. In my opinion, this statute was not intended to cover a case like this, but was designed to secure fair, impartial, and diligent transportation according to its actual running schedule. Had the plaintiff been misled without the fault of the defendant or its agent, and found herself delayed in Kalamazoo, it would hardly be contended that the company should have put on a special train to take her to her destination at once. It is true that she was misled by defendant’s agent, and it is possible that under the law of principal and agent she may have an action for the damages resulting from a breach of contract, if it can be said that there was a contract to take her to her destination without delay at Kalamazoo. The damage for a few hours’ delay might or might not amount to $100. There was no discrimination against her. There was no unusual delay in running the trains. She was transported as speedily as practicable according to the existing rules and schedule of trains. The penalty is applicable to these things, and is not to be imposed'for disappointment and delay arising from a mistake of the agent, or even a breach-of contract to transport a passenger contrary to the schedule of trains made under a misapprehension of its *474schedule. Penal statutes are to be strictly construed, and not to be extended beyond the letter of the law.
The argument has been made that the agreement that she should be transported without delay may be taken as evidence that she was not transported as “ soon as practicable.” It seems to me that this is fallacious, as it “begs, the question,” and, in effect, makes the penal provision applicable to and a means of enforcing all special contracts relating to transportation, rather than to the general management of trains and business. It is not probable that the station agent had authority to make a contract for transportation, except in accordance with the existing schedules, it not being within the scope of his authority, and, if he had not, the railroad company was under no obligation to perform such a contract if expressly agreed upon by him; yet it is now proposed to punish the defendant by the imposition of a penalty for not doing so. This is a liberality in the construction of penal statutes-which the law does not permit. Weaver v. Railroad Co., 107 Mich. 300 (65 N. W. 225); Ohio, etc., R. Co. v. Hatton, 60 Ind. 12; St. Louis, etc., R. Co. v. Atchison, 47 Ark. 74 (14 S. W. 468); Marshall v. Railway Co., 78 Mo. 610; Lake Erie, etc., R. Co. v. People, 42 Ill. App. 387. The case last cited is much like the present case. See, also, Gulf, etc., R. Co. v. Dwyer, 84 Tex. 194 (19 S. W. 470); State v. Railroad, 15 W. Va. 362 (36 Am. Rep. 803); Com. v. Stevens, 153 Mass. 421 (26 N. E. 992); Com. v. Nichols, 10 Metc. 259 (43 Am. Dec. 432); Hall v. Railroad Co., 44 W. Va. 36 (28 S. E. 754, 41 L. R. A. 669, 67 Am. St. Rep. 75); Com. v. Railroad Co., 1. Grant, Cas. 329; Railway Co. v. Clark, 58 Ark. 410 (25 S. W. 504). The foregoing cases, all cited in the brief of' defendant’s counsel; show that this statute should not be. applied to a case like the present.
The judgment should be reversed, and no new trial ordered.
Carpenter, J., concurred with Hooker, J.